 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7    MARGARET GLASGOW,                                        Case No. 2:18-cv-01289-GMN-GWF
 8                                           Plaintiff,
             v.                                                            ORDER
 9
      WELLS FARGO HOME MORTGAGE, et al.,
10
                                         Defendants.
11

12          This matter is before the Court on the parties’ failure to file a proposed Stipulated
13   Discovery Plan and Scheduling Order. The Amended Complaint (ECF No. 23 in this matter was
14   filed on September 7, 2018. Defendant Wells Fargo Home Mortgage filed its Answer (ECF No.
15   24) on September 10, 2018. Pursuant to LR 26-1, the parties were required to meet and/or confer
16   as required by Fed. R. Civ. P. 26(f) within 30 days after the first defendant answered or otherwise
17   appeared, and 14 days thereafter to file a mandatory stipulated discovery plan and scheduling
18   order. To date, the parties have not complied. Accordingly,
19          IT IS HEREBY ORDERED that the parties shall file a stipulated Discovery Plan and
20   Scheduling Order not later than December 11, 2018 in compliance with the provisions of LR 26-
21   1 of the Rules of Practice of the United States District Court for the District of Nevada.
22          Dated this 4th day of December, 2018.
23

24
                                                              GEORGE FOLEY, JR.
25                                                            UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                          1
